     Case 4:20-cv-02916 Document 1 Filed on 08/19/20 in TXSD Page 1 of 13




                                              SOUTHERN DISTRICT OF TEXAS
UNITED STATES DISTRICT COURT
                                                  HOUSTON DIVISION


                        §
JOHN VICKNAIR, Individually and
                        §
On Behalf of All Others Similarly
Situated,               §
                        §
        Plaintiff(s),   §
                        §
                                                        No. ________________
v.                      §
                        §
SCHLUMBERGER TECHNOLOGY §
CORPORATION,            §
                        §
        Defendant(s).   §

           PLAINTIFF JOHN VICKNAIR’S ORIGINAL COMPLAINT

      Plaintiff John Vicknair (referred to as “Vicknair”) brings this action under 29

U.S.C. § 216(b) individually and on behalf of all current and former employees of

Defendant Schlumberger Technology Corporation (referred to as “Schlumberger”) who

worked as field specialists during the past three years to recover back wages, liquidated

damages, attorney’s fees and costs under the Fair Labor Standards Act of 1938, 29

U.S.C. §§ 201-219 (“FLSA”).

                                   I. Nature of Suit

      1.     Vicknair’s claims arise under the FLSA.
     Case 4:20-cv-02916 Document 1 Filed on 08/19/20 in TXSD Page 2 of 13




       2.     The FLSA was enacted to eliminate “labor conditions detrimental to the

maintenance of the minimum standard of living necessary for health, efficiency, and

general well-being of workers … .” 29 U.S.C. § 202(a).

       3.     To achieve its humanitarian goals, the FLSA defines appropriate pay

deductions and sets overtime pay, minimum wage and recordkeeping requirements for

covered employers. 29 U.S.C. §§ 206(a), 207(a), 211(c).

       4.     Schlumberger violated the FLSA by employing Vicknair and other

similarly situated employees “for a workweek longer than forty hours [but refusing to

compensate them] for [their] employment in excess of [forty] hours … at a rate not less

than one and one-half times the regular rate at which [they were or are] employed.” 29

U.S.C. § 207(a)(1).

       5.     Schlumberger willfully violated the FLSA because it knew or showed a

reckless disregard for whether its pay practices were unlawful.

       6.     Vicknair brings this action under 29 U.S.C. § 216(b) individually and on

behalf of all current and former employees of Schlumberger who worked as field

specialists during the past three years.

                                II. Jurisdiction & Venue

       7.     This action arises under a federal statute, the FLSA. 28 U.S.C. § 1331

(federal-question jurisdiction).



                                           -2-
     Case 4:20-cv-02916 Document 1 Filed on 08/19/20 in TXSD Page 3 of 13




      8.     Venue is proper in this district and division because Schlumberger resides

in this district and division. 28 U.S.C. § 1391(b)(1).

                                      III. Parties

      9.     Vicknair is an individual who resides in Iberia Parish, Louisiana and who

was employed by Schlumberger during the last three years.

      10.    Schlumberger is a Texas corporation that may be served with process by

serving its registered agent:

                            Capitol Corporate Services, Inc.
                             206 E 9th Street, Suite 1300
                                 Austin, Texas 78701

Alternatively, if the registered agent of Schlumberger cannot with reasonable diligence

be found at the company’s registered office, Schlumberger may be served with process

by serving the Texas Secretary of State. See, Tex. Bus. Org. Code §§ 5.251-5.254; see

also, Tex. Civ. Prac. & Rem. Code § 17.026.

      11.    An allegation that Schlumberger committed any act or omission should be

construed to mean the company’s officers, directors, vice-principals, agents, servants or

employees committed such act or omission and that, at the time such act or omission

was committed, it was done with the full authorization, ratification or approval of

Schlumberger or was done in the normal course and scope of employment of

Schlumberger’s officers, directors, vice-principals, agents, servants or employees.



                                          -3-
     Case 4:20-cv-02916 Document 1 Filed on 08/19/20 in TXSD Page 4 of 13




                                      IV. Facts

      12.    Schlumberger is an oilfield services company.

      13.    Schlumberger does business in the territorial jurisdiction of this Court.

      14.    Schlumberger employed Vicknair from March 31, 2019 to July 20, 2020.

      15.    Schlumberger employed Vicknair as a field specialist.

      16.    As a field specialist, Vicknair was responsible for maintaining oilfield

equipment.

      17.    During Vicknair’s employment with Schlumberger, he was engaged in

commerce or in the productions of goods for commerce.

      18.    During Vicknair’s employment with Schlumberger, the company had

employees engaged in commerce or in the production of goods for commerce.

      19.    During Vicknair’s employment with Schlumberger, the company had

employees handling, selling or otherwise working on goods or materials that had been

moved in or produced for commerce by others.

      20.    During Vicknair’s employment with Schlumberger, the company had an

annual gross volume of sales made or business done of at least $500,000.

      21.    Schlumberger paid Vicknair on a salary basis.

      22.    Schlumberger paid Vicknair on a biweekly basis by direct deposit.




                                         -4-
     Case 4:20-cv-02916 Document 1 Filed on 08/19/20 in TXSD Page 5 of 13




      23.    During Vicknair’s employment with Schlumberger, he regularly worked

in excess of forty hours per week.

      24.    Schlumberger knew or should have known that Vicknair worked in excess

of forty hours per week.

      25.    Schlumberger did not pay Vicknair for the hours he worked in excess of

forty per week “at a rate not less than one and one-half times the regular rate at which

he [was] employed.” 29 U.S.C. § 207(a)(1).

      26.    Instead, Schlumberger paid Vicknair a fixed sum—a salary—regardless of

the number of hours he worked.

      27.    Vicknair was not exempt from the maximum hour requirements of the

FLSA.

      28.    As a field specialist, Vicknair’s primary duties were nonexempt.

      29.    As a field specialist, Vicknair’s primary duties did not include office or

nonmanual work.

      30.    As a field specialist, Vicknair’s primary duties were not directly related to

the management or general business operations of Schlumberger or its customers.

      31.    As a field specialist, Vicknair’s primary duties did not differ substantially

from the duties of traditionally nonexempt hourly workers.




                                          -5-
     Case 4:20-cv-02916 Document 1 Filed on 08/19/20 in TXSD Page 6 of 13




       32.      As a field specialist, Vicknair did not, in performing his primary duties,

regularly exercise discretion and independent judgment with respect to matters of

significance.

       33.      As a field specialist, Vicknair was, instead, required to follow

Schlumberger’s policies, practices and procedures.

       34.      As a field specialist, Vicknair did not have any independent authority to

deviate from Schlumberger’s policies, practices and procedures.

       35.      Schlumberger knew or should have known that Vicknair was not exempt

from the maximum hour requirements of the FLSA.

       36.      Schlumberger willfully violated the FLSA because it knew or showed a

reckless disregard for whether its pay practices were unlawful.

       37.      During Vicknair’s employment with Schlumberger, the company did not

maintain accurate time and pay records for Vicknair as required by 29 U.S.C. § 211(c)

and 29 C.F.R. pt. 516.

       38.      During Vicknair’s employment with Schlumberger, the company did not

post and keep posted the notice required by 29 C.F.R. § 516.4.

       39.      Schlumberger continued the pay practice(s) complained of by Vicknair

without investigation after being put on notice that the pay practice(s) violated the

FLSA.



                                            -6-
     Case 4:20-cv-02916 Document 1 Filed on 08/19/20 in TXSD Page 7 of 13




      40.    Schlumberger has a history of FLSA violations that put the company on

actual notice of the requirements of the FLSA.

      41.    Prior to this lawsuit, Schlumberger conducted on or more internal

investigations which revealed violations similar to the one(s) complained of by Vicknair.

      42.    Because Schlumberger willfully violated the FLSA, the company is liable

to Vicknair for any FLSA violations that occurred during the last three years. 29 U.S.C.

§ 255(a).

      43.    As a result of the FLSA violation(s) described above, Schlumberger is

liable to Vicknair for back wages, liquidated damages and attorney’s fees and costs. 29

U.S.C. § 216(b).

      44.    All field specialists employed by Schlumberger during the last three years

are similarly situated to Vicknair because they (1) have similar job duties; (2) regularly

worked or work in excess of forty hours per week; (3) were or are not paid overtime for

the hours they worked or work in excess of forty per week as required by 29 U.S.C. §

207(a)(1); and (4) are entitled to recover back wages, liquidated damages and attorney’s

fees and costs from Schlumberger under 29 U.S.C. § 216(b).

                                   V. Count One—
                 Failure to Pay Overtime in Violation of 29 U.S.C. § 207

      45.    Vicknair adopts by reference all of the facts set forth above. See, Fed. R.

Civ. P. 10(c).


                                          -7-
     Case 4:20-cv-02916 Document 1 Filed on 08/19/20 in TXSD Page 8 of 13




      46.    During Vicknair’s employment with Schlumberger, he was a nonexempt

employee.

      47.    As a nonexempt employee, Schlumberger was legally obligated to pay

Vicknair “at a rate not less than one and one-half times the regular rate at which he

[was] employed[]” for the hours he worked in excess of forty per week. 29 U.S.C. §

207(a)(1).

      48.    Schlumberger did not pay Vicknair “at a rate not less than one and one-

half times the regular rate at which he [was] employed[]” as required by 29 U.S.C. §

207(a)(1).

      49.    Instead, Schlumberger paid Vicknair a fixed sum—a salary—regardless of

the number of hours he worked.

      50.    If Schlumberger classified Vicknair as exempt from the maximum hour

requirements of the FLSA, he was misclassified.

      51.    As a result of the FLSA violation(s) described above, Schlumberger is

liable to Vicknair for back wages equal to the difference between what the company

should have paid and what it actually paid.

                                    VI. Count Two—
                 Willful Violation of the FLSA Under 29 U.S.C. § 255(a)

      52.    Vicknair adopts by reference all of the facts set forth above. See, Fed. R.

Civ. P. 10(c).


                                          -8-
     Case 4:20-cv-02916 Document 1 Filed on 08/19/20 in TXSD Page 9 of 13




      53.    Schlumberger willfully violated the FLSA because it knew or showed a

reckless disregard for whether its pay practices were unlawful.

      54.    During Vicknair’s employment with Schlumberger, the company did not

maintain accurate time and pay records for Vicknair as required by 29 U.S.C. § 211(c)

and 29 C.F.R. pt. 516.

      55.    During Vicknair’s employment with Schlumberger, the company did not

post and keep posted the notice required by 29 C.F.R. § 516.4.

      56.    Schlumberger continued the pay practice(s) complained of by Vicknair

without investigation after being put on notice that the pay practice(s) violated the

FLSA.

      57.    Schlumberger has a history of FLSA violations that put the company on

actual notice of the requirements of the FLSA.

      58.    Prior to this lawsuit, Schlumberger conducted on or more internal

investigations which revealed violations similar to the one(s) complained of by Vicknair.

      59.    Because Schlumberger willfully violated the FLSA, the company is liable

to Vicknair for any FLSA violations that occurred during the last three years. 29 U.S.C.

§ 255(a).




                                          -9-
    Case 4:20-cv-02916 Document 1 Filed on 08/19/20 in TXSD Page 10 of 13




                                  VII. Count Three—
                 Collective Action Allegations Under 29 U.S.C. § 216(b)

       60.    Vicknair adopts by reference all of the facts set forth above. See, Fed. R.

Civ. P. 10(c).

       61.    On information and belief, other employees of Schlumberger have been

victimized by the FLSA violation(s) described above.

       62.    These employees are similarly situated to Vicknair because, during the

relevant time period, they held similar positions and were compensated in a similar

manner, which, as explained above, violates the FLSA.

       63.    Schlumberger’s unlawful policies or practices, which are described above,

are generally applicable policies or practices and do not depend on the personal

circumstances of the putative class members.

       64.    Since Vicknair’s experiences are typical of the experiences of the putative

class members, collective action treatment is appropriate. See, 29 U.S.C. § 216(b).

       65.    For these reasons, Vicknair requests that the Court certify this case as a

collective action under 29 U.S.C. § 216(b) and authorize notice regarding its pendency

and the right to join it to the following class:

              All field specialists employed by Schlumberger during the
              last three years at any location in the United States who
              worked more than forty hours in any one or more workweeks
              and who were paid a fixed sum—a salary—regardless of the
              number of hours they worked.


                                           - 10 -
     Case 4:20-cv-02916 Document 1 Filed on 08/19/20 in TXSD Page 11 of 13




       66.       Schlumberger is liable to Vicknair and the putative class members for back

wages equal to the difference between what the company should have paid and what it

actually paid.

       67.       Vicknair has retained counsel who are well-versed FLSA collective action

litigation and who are prepared to litigate this matter vigorously on behalf of him and

all other putative class members.

                              VIII. Count Four—
      Liquidated Damages, Attorney’s Fees & Costs Under 29 U.S.C. § 216(b)

       68.       Vicknair adopts by reference all of the facts set forth above. See, Fed. R.

Civ. P. 10(c).

       69.       Vicknair is authorized to recover liquidated damages on his claims by

statute. 29 U.S.C. § 216(b).

       70.       Vicknair is authorized to recover attorney’s fees and costs on his claims by

statute. 29 U.S.C. § 216(b).

       71.       Vicknair has retained the professional services of the undersigned

attorneys.

       72.       Vicknair has complied with the conditions precedent to recovering

attorney’s fees and costs.

       73.       Vicknair has incurred or may incur attorney’s fees and costs in bringing

this lawsuit.


                                             - 11 -
    Case 4:20-cv-02916 Document 1 Filed on 08/19/20 in TXSD Page 12 of 13




      74.    The attorney’s fees and costs incurred or that may be incurred by Vicknair

were or are reasonable and necessary.

      75.    Schlumberger is liable to Vicknair and the putative class members for

liquidated damages, attorney’s fees and costs by reason of the FLSA violations described

above. 29 U.S.C. § 216(b).

                                  IX. Relief Sought

      76.    Vicknair demands the following relief:

             a. an order allowing this action to proceed as a collective action under 29
                U.S.C. § 216(b);

             b. an incentive award for Vicknair for serving as class representative if
                the Court allows this action to proceed as a collective action under 29
                U.S.C. § 216(b);

             c. judgment against Schlumberger in Vicknair’s favor both individually
                and on behalf of the putative class members for back wages, liquidated
                damages and attorney’s fees, plus interest and costs; and

             d. all other relief and sums that may be adjudged against Schlumberger
                in Vicknair’s favor both individually and on behalf of the putative class
                members.




                                         - 12 -
    Case 4:20-cv-02916 Document 1 Filed on 08/19/20 in TXSD Page 13 of 13




                                             Respectfully Submitted,

                                             MOORE & ASSOCIATES
                                             Lyric Centre
                                             440 Louisiana Street, Suite 675
                                             Houston, Texas 77002-1063
                                             Telephone: (713) 222-6775
                                             Facsimile: (713) 222-6739


                                             By:
                                                   Melissa Moore
                                                   Tex. Bar No. 24013189
                                                   S.D. Tex. Bar No. 25122
                                                   melissa@mooreandassociates.net
                                                   Curt Hesse
                                                   Tex. Bar. No. 24065414
                                                   S.D. Tex. Bar No. 968465
                                                   curt@mooreandassociates.net

                                             ATTORNEYS FOR PLAINTIFF


Of Counsel:

Renu Tandale
Tex. Bar No. 24107417
S.D. Tex. Bar No. 3487389
renu@mooreandassociates.net




                                    - 13 -
